MEMORANDUM OPINION


No. 04-07-00062-CR

Yvonne Bonnie NARVAEZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-7814
Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	May 16, 2007 

DISMISSED
	Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a). 
							PER CURIAM
Do Not Publish